EXHIBIT NEWS RELEASE For Release on August 4, 2009 Contact:Pat Lawlor 4:00 PM (ET)(925) 328-4656 Vice President, Finance/Chief Financial Officer Giga-tronics Reports Third Straight Quarterly Profit San Ramon, CA - Giga-tronics Incorporated (NASDAQ: GIGA) reported today a net profit of $333,000 or $0.07 per fully diluted share for the quarter ended June 27, 2009.This compares with a net loss of $522,000 or $0.11 per fully diluted share for the same period a year ago.Net sales increased 28% to $4,469,000 in the first quarter of fiscal 2010 compared to $3,488,000 in the first quarter of fiscal 2009.Gross margin of $2,114,000 improved by $717,000 over the same quarter last year.As a percentage of net sales, it improved by 7.3% to 47.3% in the first quarter of fiscal 2010 as compared to 40.0% in the first quarter of fiscal 2009 even though the cost of sales for the first quarter of fiscal 2010 included $112,000 of engineering labor expenses from product development.The engineering labor expense for the first quarter of fiscal 2009 was not material.Operating expenses decreased $145,000 in the first quarter of fiscal 2010 due to a decrease of $175,000 in product development expenses offset by an increase of $30,000 in selling, general and administrative expenses.Orders declined in the first quarter of fiscal 2010 to $2,533,000 from $4,224,000 for the first quarter of fiscal Non-GAAP net income, which excludes share based compensation, for the three month period ended June 27, 2009 would have been $37,000 higher or $370,000.Non-GAAP basic and diluted earnings per share would have been $0.08 compared to $0.07 as reported.For the same period last year, the Company’s non-GAAP net loss would have been $64,000 lower or $458,000 and the basic and diluted share loss would have been $0.10 compared to $0.11 as reported. Backlog for the quarter ended June 27, 2009 was $7.1 million (approximately $5.7 million shippable within one year) as compared to $8.3 million (approximately $5.8 million shippable within one year) for the quarter ended June 28, Cash and cash equivalents at June 27, 2009 were $1,551,000 compared to $1,518,000 as of March 28, 2009.The Company borrowed $500,000 under its line of credit during the period ended June 27, 2009. Giga-tronics will host a conference call today at 4:30 p.m. ET to discuss the first quarter results. To participate in the call, dial (877) 407-8133 domestically or (201) 689-8040 for international.The call will also be broadcast over the internet at www.gigatronics.com under “Investor Relations”.The conference call discussion reflects management’s views as of August 4, 2009 only. Giga-tronics produces instruments, subsystems and sophisticated microwave components that have broad applications in both defense electronics and wireless telecommunications. Giga-tronics is a publicly held company, traded on the NASDAQ Capital Market under the symbol “GIGA”. This press release contains forward-looking statements concerning profitability, backlog and shipments.Actual results may differ significantly due to risks and uncertainties, such as future orders, cancellations or deferrals, disputes over performance and the ability to collect receivables.For further discussion, see Giga-tronics’ most recent annual report on Form 10-K for the fiscal year ended March 28, 2009, Part I, under the heading “Certain Factors
